     Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                              ORDER

 JUAN RAMIREZ,                                               98 Cr. 438 (PGG) (SDA)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On August 10, 2021, Defendant Juan Ramirez filed a motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Mot. (Dkt. No. 451)) The Government

opposes Ramirez’s application. (Govt. Opp. (Dkt. No. 454))

               For the reasons stated below, Ramirez’s motion will be granted.

                                        BACKGROUND

I.     CHARGES AND TRIAL

               Between 1992 and 1998, Juan Ramirez was the leader of the 165th Street

Organization, a violent gang that operated in the Bronx (the “gang” or the “Organization”).

(PSR ¶¶ 53-54, 78) Members of the Organization engaged in widespread car theft; narcotics

trafficking; armed robberies of individuals, businesses, and other drug dealers in the Bronx, New

Jersey, and Pennsylvania; and kidnapped, assaulted, and murdered rival drug dealers. (Id. ¶ 52)

               In a twenty-five count Superseding Indictment, Ramirez was charged with

twenty-four offenses relating to his role as the leader of the Organization. (S17 Indictment (Dkt.

No. 160)) In October 2000, Ramirez proceeded to trial before Judge Robert Carter along with

two of his thirteen co-defendants. The evidence at trial showed that Ramirez committed the

following offenses, among others:
       Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 2 of 19




           ▪   Murder of Felix Rodriguez: On March 10, 1994, Ramirez ordered the murder of

Felix Rodriguez, a rival drug dealer, over a feud that arose after Ramirez stole Rodriguez’s car.

When Ramirez spotted Rodriguez sitting in a vehicle parked in front of a bar, Ramirez directed

gang member Manuel Gonzalez to shoot Rodriguez. Gonzalez then approached Rodriguez’s

vehicle and shot Rodriguez four times at close range, killing him. (Id. ¶¶ 86-87)

           ▪   Armed Robbery, Kidnapping, and Murder of Francisco Soto: In February 1995,

Ramirez, along with Manuel Gonzalez, Jose Rojas-Vargas, and other gang members developed a

plan to rob and kill Francisco Soto, whom they knew to be in possession of 125 kilograms of

cocaine. Ramirez and other gang members carried out the robbery on March 15, 1995, dressed

as police officers and carrying handcuffs and firearms. They found Soto outside of a New Jersey

auto body shop, sitting inside a vehicle with the 125 kilograms of cocaine. Soto was forced out

of the vehicle at gunpoint by Ramirez and his crew, handcuffed, put into the back of a van, and

driven to another location in the Bronx. While Soto was transported to the Bronx, Soto’s car and

the stolen cocaine were driven to a pre-arranged meeting place where the cocaine was divided

up. Soto was taken to an isolated area of Orchard Beach in the Bronx, where Jose Rojas-Vargas

and Manuel Gonzalez walked Soto into a wooded area, and shot and killed him. (PSR ¶¶ 93-

108)

           ▪   Assault of “Papo”: On June 27, 1995, Ramirez and other gang members traveled

to Reading, Pennsylvania to collect a drug debt from a drug dealer who used the name “Papo.”

When Ramirez and the others found Papo, they confronted him and Ramirez instructed Manuel

Gonzalez to shoot Papo. Gonzalez shot Papo twice in the leg, after which the group fled the

area. Ramirez, Gonzalez, and several others were apprehended by Pennsylvania police as they

were attempting to flee. (Id. ¶¶ 116-18)



                                                 2
     Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 3 of 19




           ▪     Armed Robbery of Alcides Martes: In the fall of 1994, Ramirez, together with his

brother Luis Ramirez (“Luis”), Beverlyn Santiago, Damon Rodriguez, and Ernesto Martinez,

robbed another drug dealer, Alcides Martes, of ten kilograms of cocaine. Ramirez and the other

gang members carried out the robbery dressed as police officers and were equipped with

handcuffs and firearms. They forced Martes, together with Martes’ wife, his two children, and

two of Martes’ neighbors, into Martes’ apartment in the Bronx by hitting Martes in the head with

a gun. While Ramirez searched the apartment for cocaine, Luis and Martinez stood guard over

Martes, who was handcuffed and held at gunpoint. Once Ramirez found the ten kilograms of

cocaine, Ramirez and the others fled the apartment and divided the cocaine among themselves.

(Id. ¶¶ 79-82)

           ▪     Narcotics Trafficking: Ramirez and other gang members possessed and

distributed large amounts of cocaine, crack cocaine, and heroin in the Bronx and in Reading,

Pennsylvania. Ramirez and others obtained powder cocaine through purchases or robberies, and

Defendant Jesus Salcedo would convert a portion into crack cocaine. The crack cocaine was

sold on the street by either (1) individuals addicted to crack cocaine, who sold the drug in

exchange for small quantities for personal use; or (2) juveniles, whom Ramirez “knew would

receive little or no punishment for their activities.” (Id. ¶¶ 109-10) Ramirez managed several

locations where the Organization sold drugs, including a location in the Bronx and another in

Reading, Pennsylvania. He also served as “protection” for other drug sale locations, meaning

that when he “saw someone selling drugs on his spot, or believed that someone was stealing

money and/or drugs from him, on several occasions, in full view of the neighborhood, he would

beat the offender with an aluminum baseball bat.” (Id. ¶¶ 111, 113)




                                                 3
        Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 4 of 19




            ▪   Automobile Theft: Between the fall of 1992 and spring of 1998, Ramirez and

other gang members “stole, stripped, and sold stolen autos and automobile parts, including

airbags,” which were valued at between $40,000 and $70,000. (PSR ¶ 77)

                After a seven-week trial, the jury found Juan Ramirez guilty on eighteen of the

twenty-four counts in which he was charged.1 The jury’s findings are as follows:

    Count   Statute(s)          Charge                              Act                     Verdict

    1       18 U.S.C.     Racketeering               Participation in twelve               Guilty
            §§ 1961,                                 racketeering acts as part of the
            1962(c)                                  165th Street Organization from
                                                     1992 to 19982
    2       18 U.S.C. §   Racketeering               Conspiracy to participate, directly   Guilty
            1962(d)       Conspiracy                 and indirectly, in the twelve
                                                     racketeering acts charged in
                                                     Count One
    3       18 U.S.C.     Attempted Murder in        January 7, 1995 attempted             No
            §§ 2,         Aid of Racketeering        murder of “Victim 1”                  verdict –
            1959(a)(5)                                                                     mistrial
                                                                                           declared

1
  The other two defendants at trial — Luis Ramirez and Shirley Calcano – were also found guilty
on multiple counts. Luis Ramirez was found guilty on nine of the eleven counts with which he
was charged, and Shirley Calcano was found guilty on both of the counts with which she was
charged. (Dec. 7, 2000 Trial Tr. (Dkt. No. 444-25) at 10-17)
2
  The twelve racketeering “acts” charged in the Superseding Indictment are as follows: (1)
attempted murder of “Victim 1” on January 7, 1995 in the Bronx; (2) conspiracy to rob Francisco
Soto and robbery and kidnapping of Francisco Soto on March 15, 1995; (3) murder of Francisco
Soto on March 15, 1995; (4) possession with intent to distribute five kilograms and more of
cocaine on March 15, 1995; (5) possession with intent to distribute 50 grams and more of crack
cocaine between 1994 and June 27, 1995, and possession with intent to distribute one kilogram
and more of heroin from March 1995 to June 27, 1995; (6) attempted murder of “Papo” on June
27, 1995; (7) conspiracy to rob Alcides Martes and other individuals, and robbery of Alcides
Martes and other individuals in late 1994; (8) possession with intent to distribute five kilograms
and more of cocaine in late 1994; (9) attempt to possess with intent to distribute three kilograms
and more of cocaine on February 21, 1997; (10) conspiracy to distribute and possess with intent
to distribute 50 grams and more of crack cocaine, one kilogram and more of heroin, and five
kilograms and more of cocaine from 1994 through May 1998; (11) conspiracy to murder Felix
Rodriguez and murder of Felix Rodriguez on March 10, 1994; and (12) interstate transportation
of stolen goods, including stolen airbags and other stolen automobile parts, from the fall of 1992
through the spring of 1998. (S17 Indictment (Dkt. No. 160) ¶¶ 7-18) The Government
voluntarily dismissed act six during trial. (See Nov. 15, 2000 Trial Tr. (Dkt. No. 444-14) at 4-5)
                                                 4
     Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 5 of 19




4       18 U.S.C.     Kidnapping in Aid of         March 15, 1995 kidnapping of         Guilty
        §§ 2,         Racketeering                 Francisco Soto
        1959(a)(1)
5       18 U.S.C.     Murder in Aid of             March 15, 1995 murder of             Guilty
        §§ 2,         Racketeering                 Francisco Soto
        1959(a)(1)
6       18 U.S.C. §   Conspiracy to Murder         June 1995 conspiracy to murder       [N/A]
        1959(a)(5)    in Aid of Racketeering       “Papo”
7       18 U.S.C.     Attempted Murder in          June 27, 1995 attempted murder       [N/A]
        §§ 2,         Aid of Racketeering          of “Papo”
        1959(a)(5)
8       18 U.S.C.     Assault in Aid of            June 27, 1995 assault of “Papo”      Guilty
        §§ 2,         Racketeering                 with a firearm
        1959(a)(3)
9       18 U.S.C.     Interstate Travel in         March 15, 1995 robbery and           Guilty
        §§ 2, 1952    Aid of Racketeering          murder of Francisco Soto
10      18 U.S.C.     Interstate Travel in         June 27, 1995 assault of “Papo”      Guilty
        §§ 2, 1952    Aid of Racketeering          with a firearm
11      18 U.S.C. §   Conspiracy to                Conspiracy to rob Francisco Soto     Guilty
        1951          interfere with               at gunpoint between February
                      commerce by threats          1995 and March 1995
                      or violence
12      18 U.S.C.     Interference with            March 15, 1995 robbery of            Guilty
        §§ 2, 1951    commerce by threats          Francisco Soto at gunpoint
                      or violence
13      18 U.S.C. §   Conspiracy to                Conspiracy to rob Alcides Martes     Guilty
        1951          interfere with               and other individuals of narcotics
                      commerce by threats          or the proceeds of narcotics sales
                      or violence                  at gunpoint in late 1994
14      18 U.S.C.     Interference with            Robbery of Alcides Martes and        Guilty
        §§ 2, 1951    commerce by threats          other individuals of narcotics or
                      or violence                  the proceeds of narcotics sales at
                                                   gunpoint in late 1994
15      21 U.S.C. §   Narcotics Conspiracy         Conspiracy to distribute and         Guilty
        846                                        possess with intent to distribute
                                                   five kilograms and more of
                                                   cocaine, 50 grams and more of
                                                   cocaine base, and one kilogram
                                                   and more of heroin between 1994
                                                   and May 1998, in violation of 21
                                                   U.S.C. §§ 812, 841(a)(1) and
                                                   841(b)(1)(A)
16      18 U.S.C.     Kidnapping Resulting         March 15, 1995 kidnapping of         Guilty
        §§ 2, 1201    in Death                     Francisco Soto
17      18 U.S.C. §   Conspiracy to                May 12, 1994 conspiracy to rob       Acquitted
        1951          interfere with               the Highbridge Woodycrest

                                               5
         Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 6 of 19




                          commerce by threats          Center, an AIDS clinic in the
                          or violence                  Bronx
    18      18 U.S.C.     Interference with            May 12, 1994 robbery of the          Acquitted
            §§ 2, 1951    commerce by threats          Highbridge Woodycrest Center
                          or violence
    19      18 U.S.C.     Interstate                   Theft and sale of stolen autos and   Guilty
            §§ 2, 2314    Transportation of            automobile parts between the fall
                          Stolen Property              of 1992 and spring of 1998
    21      18 U.S.C.     Use/Carrying of a            January 7, 1995 use and carrying     Guilty
            §§ 2,         Firearm in Relation to       of a firearm in connection with
            924(c)        a Crime of Violence          attempted murder of “Victim 1”
                          or Drug Trafficking
                          Crime
    22      18 U.S.C. §   Use/Carrying of a            March 15, 1995 use and carrying      Guilty
            924(c)        Firearm in Relation to       of firearms in connection with the
                          a Crime of Violence          robbery, kidnapping and murder
                          or Drug Trafficking          of Francisco Soto
                          Crime
    23      18 U.S.C.     Use/Carrying of a            Use and carrying of firearms in      Guilty
            §§ 2,         Firearm in Relation to       connection with the robbery of
            924(c)        a Crime of Violence          Alcides Martes and other
                          or Drug Trafficking          individuals at gunpoint in late
                          Crime                        1994
    24      18 U.S.C.     Use/Carrying of a            May 12, 1994 use and carrying of     Acquitted
            §§ 2,         Firearm in Relation to       a firearm in connection with the
            924(c)        a Crime of Violence          robbery of the Highbridge
                          or Drug Trafficking          Woodycrest Center
                          Crime
    25      18 U.S.C. §   Possession of a              May 14, 1998 possession of a         Guilty
            922(g)        Firearm by a                 firearm despite prior felony
                          Convicted Felon              conviction


(See Dec. 7, 2000 Trial Tr. (Dkt. No. 444-25) at 10-17)3

                Using the 2000 edition of the Sentencing Guidelines, the Probation Department

determined that Ramirez’s offense level is 43, his criminal history score is 23, and his Criminal


3
 The page numbers of documents referenced in this Order correspond to the page numbers
designated by this District’s Electronic Case Files (“ECF”) system.

Ramirez was not charged in Count Twenty. (See S17 Indictment (Dkt. No. 160) ¶ 49) The
Government voluntarily dismissed Counts Six and Seven during trial. (See Nov. 15, 2000 Trial
Tr. (Dkt. No. 444-14) at 4-5)
                                                   6
      Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 7 of 19




History Category is VI, yielding a Guidelines range of life imprisonment. (PSR ¶¶ 212, 250,

284) Several statutory mandatory minimum sentences also applied: ten years’ imprisonment on

Count Fifteen, pursuant to 21 U.S.C. § 846; life imprisonment on Count Sixteen, pursuant to 18

U.S.C. § 1201; a consecutive five-year term of imprisonment on Count Twenty-One, pursuant to

18 U.S.C. § 924(c); and consecutive twenty-year terms of imprisonment on each of Counts

Twenty-Two and Twenty-Three, pursuant to 18 U.S.C. § 924(c). (Id. ¶¶ 280, 281, 283)

Accordingly, Ramirez faced a mandatory minimum sentence of life plus 45 years’ imprisonment,

which is the sentence Judge Robert Carter imposed on April 22, 2002.4 (Id. ¶ 284; Judgment

(Dkt. No. 452-5) at 2-4) To date, Ramirez has served twenty-three years of that sentence. (Def.

Br. (Dkt. No. 452) at 29)

II.    APPEAL AND § 2255 PETITIONS

               Ramirez appealed his sentence the same day it was imposed. (Notice of Appeal

(Dkt. No. 231)) On December 17, 2003, the Second Circuit issued a summary order dismissing

Ramirez’s appeal, as well as appeals filed by co-defendants Luis Ramirez and Shirley Calcano.

See United States v. Martinez, 83 F. App’x 384 (2d Cir. 2003) (summary order), cert. granted,

judgment vacated sub nom. Calcano v. United States, 543 U.S. 801 (2004).5




4
  Judge Carter imposed sentences of life imprisonment on each of Counts One, Two, Four, Five,
Fifteen, and Sixteen, to run concurrently; twenty years’ imprisonment on each of Counts Eight
through Fourteen, to run concurrently; ten years’ imprisonment on each of Counts Nineteen and
Twenty-Five, to run concurrently; five years’ imprisonment on Count Twenty-One, to run
consecutively; and twenty years’ imprisonment on each of Counts Twenty-Two and Twenty-
Three, to run consecutively. (Judgment (Dkt. No. 452-5) at 4)
5
  On October 4, 2004, the Supreme Court vacated the Second Circuit’s December 17, 2003
order as to Calcano and remanded “for further consideration in light of Crawford v. Washington,
541 U.S. 36 . . . (2004).” Calcano v. United States, 543 U.S. 801 (2004). The Supreme Court
denied Ramirez’s petition for a writ of certiorari. See Ramirez v. United States, 543 U.S. 849
(2004).
                                               7
     Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 8 of 19




               On April 27, 2005, Ramirez filed a pro se petition pursuant to 28 U.S.C. § 2255 to

vacate his sentence. (Case No. 05 Civ. 4179, Dkt. No. 1) In March 2009, counsel was appointed

to represent Ramirez in connection with his Section 2255 petition. (Dkt. No. 309)

               On November 24, 2009, the instant case was reassigned to this Court, and

Ramirez’s Section 2255 petition was reassigned to Judge Scheindlin.

               On July 31, 2012, Judge Scheindlin issued an order granting Ramirez’s petition to

the extent that it sought reinstatement of his appeal. (Order (Case No. 05 Civ. 4179, Dkt. No.

21) at 5) Judge Scheindlin concluded that Ramirez had been “without counsel at a critical stage

in his appeal,” because his lawyer failed to respond to the Second Circuit’s order permitting

briefing on the applicability of Crawford v. Washington, 541 U.S. 36 (2004) to his case. (Id. at

18-25) Judge Sheindlin otherwise denied the petition. (Id. at 29)

               On August 6, 2013, the Second Circuit issued an order reinstating Ramirez’s

appeal to allow Ramirez to address the applicability of Crawford. (Dkt. No. 350) The Second

Circuit dismissed Ramirez’s appeal on October 28, 2014. (Dkt. No. 370)

               On June 26, 2016, Ramirez sought leave to file a successive Section 2255 petition

in light of Johnson v. United States, 135 S. Ct. 2551 (2015). (Dkt. No. 400-1) In July 2016, the

Second Circuit stayed the petition pending decisions in United States v. Barrett, No. 14-2641 (2d

Cir.) and United States v. Hill, No. 14-3872 (2d Cir.). (Order, Ramirez v. United States, No. 16-

2409 (2d Cir. July 26, 2016) (Dkt. No. 11)) On August 26, 2020, following the Supreme Court’s

decision in United States v. Davis, 139 S. Ct. 2319 (2019), the Second Circuit granted Ramirez’s

motion to file a successive Section 2255 petition pursuant to Johnson and Davis. (Dkt. No. 400)




                                                8
       Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 9 of 19




               Ramirez’s Section 2255 petition was reassigned to this Court on August 28, 2020.

On April 6, 2021, this Court referred Ramirez’s petition to Magistrate Judge Aaron. (Dkt. No.

441) The petition remains pending.

III.    MOTION FOR COMPASSIONATE RELEASE

               On August 10, 2021, Ramirez filed a motion for a reduction in sentence pursuant

to 18 U.S.C. § 3582(c)(2), in which he contends that he is entitled to compassionate release

because he suffers from advanced pancreatic and liver cancer. (Def. Br. (Dkt. No. 452) at 12

(citing Ramirez Medical Records, Def. Br. Ex. B (submitted under seal)) Ramirez received his

cancer diagnosis in July 2021. The Bureau of Prisons (“BOP”) physicians treating Ramirez have

described his prognosis as “‘grim with not much time left,’” and “have advised him that there is

nothing that they can do for him medically.” (Id. at 12-13 (citing July 28, 2021 BOP email, Def.

Br. Ex. C (Dkt. No. 452-3)) Ramirez asserts that, given his “fragile medical condition,” the

COVID-19 pandemic presents a grave threat to his health, and “even the mildest or even

asymptomatic case of COVID-19 could prove fatal.” (Id. at 13) If released, he plans to live with

his brother in the Bronx, where his family will care and provide for him. (Id. at 39 n.14, 48)

               Ramirez is currently serving his sentence at the Federal Medical Center in Butner,

North Carolina (“FMC-Butner”). (Id. at 13 n.3) On August 24, 2021, defense counsel submitted

a letter advising that, “[a]lthough FMC Butner is a BOP medical facility, it apparently in no way

resembles any hospital in New York City in which Mr. Ramirez might receive treatment for his

Stage 4 pancreatic cancer.” (Aug. 24, 2021 Def. Ltr. (Dkt. No. 457)) Defense counsel reports

that Ramirez was quarantined with his cellmate for eighteen days upon arrival at FMC-Butner,

during which time “[n]o one from the BOP changed his laundry”; that Ramirez is receiving “the

same standard-issue prison meals that all BOP inmates receive,” which is inadequate for “any



                                                9
     Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 10 of 19




individual batting Stage 4 pancreatic cancer” and receiving chemotherapy treatment; that he is

confined to his cell except when receiving chemotherapy treatment or seeing a physician; that

“the only water available for him to drink is supplied by the combination sink/toilet in his cell,

and he is not provided with any hot or cold water”; and that his bed is “not a hospital-type bed

but instead is . . . a standard-issue BOP metal-frame bed with a thin, standard-issue BOP

mattress. . . .” (Id. at 1-2) Ramirez asserts that these “conditions are substandard and therefore

are relevant to this Court’s evaluation of Mr. Ramirez’s sentence reduction motion.” (Id.)

               On September 1, 2021, defense counsel submitted a letter advising that Ramirez

underwent emergency surgery to remove a “dangerous bowel obstruction.” (Sept. 1, 2021 Def.

Ltr. (Dkt. No. 458)) Ramirez was “fitted with [a] colostomy bag” during surgery and then

“returned alone to a regular cell and provided with two additional colostomy bags (but no

instruction on how to use them).” Counsel reports that “[o]n at least one occasion the colostomy

bag leaked and its contents settled on Mr. Ramirez’s body,” and that Ramirez was forced to “use

his own clothing to clean himself.” (Id. at 2) Counsel states that he is “hesitant to second-guess

or characterize the medical treatment the BOP has thus far provided to Mr. Ramirez,” but feels

“obliged to advise this Court of [Ramirez’s] deterioration.” (Id.)

                                           DISCUSSION

I.     LEGAL STANDARD

               The compassionate release statute – 18 U.S.C. § 3582(c)(1)(A) – provides that a

court may

       upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant . . . reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed
       the unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if it finds
       that . . . extraordinary and compelling reasons warrant such a reduction. . . .

                                                  10
      Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 11 of 19




18 U.S.C. § 3582(c)(1)(A).

                Pursuant to this statute, a defendant seeking compassionate release must “fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf,” or “30 days [must have lapsed] from the receipt of such a request by

the warden of the defendant’s facility. . . .” Id.

II.     ANALYSIS

        A.      Exhaustion of Administrative Remedies

                Ramirez submitted a request for a reduction in sentence to the warden of his

previous facility – the United States Penitentiary in Pollock, Louisiana (“USP Pollock”) – on

July 27, 2021. (Def. Br. (Dkt. No. 452) at 24-25 (citing Def. Br. Ex. H (Dkt. No. 452-8)) The

Government argues that Ramirez has not exhausted his administrative remedies because, at the

time it submitted its opposition, 30 days had not passed since Ramirez submitted his request to

the warden. (See Govt. Opp. (Dkt. No. 454) at 23) The 30-day exhaustion period expired on

August 26, 2021, however. Accordingly, the Government’s argument is now moot. The Court

concludes that Ramirez has satisfied the exhaustion requirement. See 18 U.S.C. § 3582(c)(1)(A).

        B.      “Extraordinary and Compelling Reasons”

                Congress tasked the Sentencing Commission with providing guidance to courts

regarding the application of the compassionate release statute. See 28 U.S.C. § 994(t) (“The

Commission, in promulgating general policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.”); see also United States v. Hernandez, 451 F. Supp. 3d 301, 303

(S.D.N.Y. 2020); United States v. Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020). The



                                                     11
    Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 12 of 19




Commission’s policy statement and commentary concerning § 3582(c)(1)(A) are found in U.S.

Sentencing Guideline § 1B1.13, which states that a court may reduce a sentence for

“extraordinary and compelling reasons,” including where the defendant is “suffering from a

terminal illness (i.e., a serious and advanced illness with an end of life trajectory)” such as

“metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,

and advanced dementia.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A)(i). 6

               Ramirez argues that his diagnosis of advanced pancreatic and liver cancer – the

prognosis for which is “grim with little time left,” according to BOP physicians – constitutes

extraordinary and compelling circumstances. (Def. Br. (Dkt. No. 452) at 28 (citing July 28, 2021

BOP email, Def. Br. Ex. C (Dkt. No. 452-3)) He also asserts that the COVID-19 pandemic

presents a particularly grave threat, because even a mild case could prove fatal. (Id. (noting that

“‘[s]everal studies have indicated that patients with active cancer die from COVID-19 at

‘significantly higher rates’ than those in the general population’” (quoting United States v. Lara,

Case No.: 14-cr-215-5-GPC, 2021 WL 1839985, at *3 (S.D. Cal. May 7, 2021) (citation

omitted))))

               The Government concedes that Ramirez’s “cancer diagnosis and the BOP’s

determination that [his] cancer is terminal, constitutes ‘extraordinary and compelling’

circumstances permitting his compassionate release.” (Govt. Opp. (Dkt. No. 454) at 22)

               Accordingly, this Court finds that Ramirez’s advanced pancreatic and liver cancer

constitute “extraordinary and compelling reasons” for purposes of the compassionate release

statute. See United States v. Kelley, 464 F. Supp. 3d 1134, 1135 (N.D. Cal. 2020) (finding




6
  Section 1B1.13 also specifies that “[a] specific prognosis of life expectancy . . . is not
required.” (Id.)
                                                  12
    Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 13 of 19




extraordinary and compelling reasons where defendant suffered from terminal prostate cancer

with two-year life expectancy); United States v. Winckler, Criminal Action No. 13-318, 2020

WL 1666652, at *2 (W.D. Pa. Apr. 3, 2020) (finding extraordinary and compelling

circumstances where defendant was diagnosed with “stage-four metastatic thyroid cancer” and

had life expectancy of less than twelve months); United States v. Wong Chi Fai, 93-CR-1340

(RJD), 2019 WL 3428504, at *3 (E.D.N.Y. July 30, 2019) (finding extraordinary and compelling

circumstances where defendant suffered from “metastatic papillary thyroid cancer” with twelve-

month life expectancy).

       C.      Section 3553(a) Factors

               As to the Section 3553(a) factors, Ramirez’s offenses are extremely serious. He

was the leader of a violent narcotics trafficking organization for years. He kidnapped and robbed

others at gunpoint, ordered the murders of at least two victims, and committed numerous

assaults. He also committed many of these offenses while disguised as a police officer.

               As to Ramirez’s personal history and characteristics, he was sexually assaulted

twice as a child – once by a stranger as he was walking home from school, and once by his older

sister’s boyfriend, who threatened to kill Ramirez’s sister and her child if Ramirez told anyone

about the assault. (Def. Br. (Dkt. No. 452) at 33 (citing Ramirez Ltr., Def. Br. Ex. A (Dkt. No.

452-2)); PSR ¶ 265) Ramirez contends that these experiences, along with bullying he

experienced as a child, led him to a life of crime. (Id. at 32-34 (citing Ramirez Ltr., Def. Br. Ex.

A (Dkt. No. 452-2)))

               Ramirez began stealing cars and selling crack cocaine when he was fifteen years

old. (Id. at 34-35) He was also involved in several shootouts, for which he spent time in jail.

(Id. at 35) By the late 1980s, Ramirez was stealing cars from drug dealers. He served prison



                                                 13
    Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 14 of 19




time for acting as a getaway driver for a robbery in 1990. After his release from prison, he

continued stealing cars and began robbing drug dealers. (Id.) His involvement with the 165th

Street Organization began in 1994, and culminated in the charges brought against him in the

instant case. (Id.) At the time of Ramirez’s sentencing, he had fourteen prior convictions for

offenses committed between 1987 and 1996. His offenses resulted in twenty criminal history

points. (PSR ¶¶ 215-47; Govt. Opp. (Dkt. No. 454) at 24)

               While in prison, Ramirez has committed a number of disciplinary infractions,

including several violations for fighting and possession of drugs. (Govt. Opp. (Dkt. No. 454) at

24 (citing Disciplinary Record (Dkt. No. 454-2))) Most of Ramirez’s infractions took place

more than ten years ago, however, and he has had no disciplinary violations in the last five years.

(See Disciplinary Record (Dkt. No. 454-2))

               In support of his compassionate release motion, Ramirez has submitted a number

of letters from other inmates testifying to his support and mentorship of them in prison. (Def. Br.

(Dkt. No. 452) at 35-39 (citing Johnson Ltr., Def. Br. Ex. I (Dkt. No. 452-9)); Aguon Ltr., Def.

Br. Ex. J (Dkt. No. 452-10)); Gray Ltr., Def. Br. Ex. K (Dkt. No. 452-11); Reed Ltr., Def. Br.

Ex. L (Dkt. No. 452-12); Smith Ltr., Def. Br. Ex. M (Dkt. No. 452-13); Fahs Ltr., Def. Br. Ex. N

(Dkt. No. 452-14); Henrikson Ltr., Def. Br. Ex. O (Dkt. No. 452-15); Hare Ltr., Def. Br. Ex. P

(Dkt. No. 452-16))

               Ramirez has earned his GED while in prison, and has completed “close to 1,000

hours of rehabilitative programming,” worked in skilled trades, and has received “‘good monthly

work evaluations.’” (Id. at 39 (quoting May 12, 2021 BOP Ltr., Def. Br. Ex. R (Dkt. No. 452-

18))) Ramirez contends that his efforts demonstrate rehabilitation, noting that – given his life

sentence – he had no expectation of ever being able to use his education and job skills outside



                                                14
    Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 15 of 19




prison. (Id. at 39) Ramirez also states that he sought to “lead by example and show [his]

children that if [he] could [get his GED,] so could they.” (Ramirez Ltr., Def. Br. Ex. A (Dkt. No.

452-1) at 8)

                The Government argues that Ramirez’s rehabilitation is “incomplete,” because he

“has continued to incur disciplinary infractions at a steady clip in connection with his

imprisonment.” (Govt. Opp. (Dkt. No. 454) at 27) As noted, however, Ramirez has committed

no disciplinary infractions in the last five years.

                The Government also argues that Ramirez has not fully accepted responsibility

for his crimes, noting that in a compassionate release motion submitted in early 2020, he

“continued to blame others for his own actions and for the necessary consequences of his

actions.” (Id.) In connection with the current application, however, Ramirez has submitted a

letter in which he appears to express genuine remorse for his offenses and to accept

responsibility for his actions. He states that he now “clearly see[s] and understand[s] why [his]

actions were wrong,” and that he “want[s] [his] life to be remembered as one of redemption.”

(Ramirez Ltr., Def. Br. Ex. A (Dkt. No. 452-1) at 8-9)

                Acknowledging that there is some evidence of rehabilitation and acceptance of

responsibility, these factors are not so extraordinary as to warrant relief.

                Ramirez also asserts that there is now an unwarranted disparity in the sentences

imposed on him and his co-defendants. (Def. Br. (Dkt. No. 452) at 44) This argument is not

persuasive. As discussed above, Ramirez was sentenced to life plus 45 years’ imprisonment, and

has served twenty-three years in prison to date. His brother, Luis Ramirez, also received a life

sentence, which he is still serving. (Judgment (Dkt. No. 225)) While co-defendant Shirley

Calcano was sentenced to 40 years’ imprisonment, this Court resentenced her to time served in



                                                  15
    Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 16 of 19




January 2014, which amounted to approximately thirteen years’ imprisonment. (Id.; see also

Order (Dkt. No. 366) (granting Calcano’s motion for resentencing); Am. Judgment (Dkt. No.

367)) Calcano did not participate in any murders, however, and she was convicted at trial on

only two counts, while Ramirez was convicted on eighteen counts. (Dec. 7, 2000 Trial Tr. (Dkt.

No. 444-25) at 10-17; Order (Dkt. No. 367) at 2-3) Manuel Gonzalez received a sentence of 35

years’ imprisonment, but this Court resentenced Gonzalez to time served in January 2021, which

amounted to approximately 24 years and eight months’ imprisonment. (See Order (Dkt. No.

402) (granting Gonzalez’s motion for resentencing); Sentencing Tr. (Dkt. No. 439) at 27; Am.

Judgment (Dkt. No. 436)) Although Gonzalez pled guilty to committing two murders, he acted

on Ramirez’s orders and was only sixteen and seventeen years old when he committed the

offenses of conviction. (Sentencing Tr. (Dkt. No. 439) at 27) The Court concludes that there is

no unwarranted disparity in sentences.

                Ramirez further argues that his release is warranted to protect him from the risks

that the COVID-19 virus presents to his health. (Def. Br. (Dkt. No. 452) at 41-43) As the

Government points out, however, Ramirez refused the COVID-19 vaccine in January 2021.

(Govt. Opp. (Dkt. No. 454) at 22 n.8; see also Ramirez Medical Records as of Sept. 1, 2021

(submitted under seal) at 245) Although Ramirez asserts that the COVID-19 virus would present

a grave risk to his health “even if he ha[d] been vaccinated,” he does not explain why he refused

to take advantage of the protection the vaccine provides. (Def. Br. (Dkt. No. 452) at 41-42)

Given that Ramirez refused the vaccine, the risks presented by the COVID-19 virus do not weigh

in favor of his release.

                As to the need to protect the community, the Court finds that – in light of

Ramirez’s terminal illness, short life expectancy, and the condition of home confinement that the



                                                 16
    Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 17 of 19




Court intends to impose – his release does not pose a danger to the community. See Pancreatic

Cancer Prognosis, JOHNS HOPKINS MEDICINE,

https://www.hopkinsmedicine.org/health/conditions-and-diseases/pancreatic-cancer/pancreatic-

cancer-prognosis (last visited Sept. 12, 2021) (the five-year survival rate for stage four pancreatic

cancer is one percent, and the average patient lives for “about 1 year after diagnosis”); see also

United States v. Perez Alvarado, Case Nos. 16-cr-00940-BAS, 16-cr-02770-BAS, 17-cr-07017-

BAS, 2020 WL 5203386, at *2-3 (S.D. Cal. Sept. 1, 2020) (granting compassionate release

where defendant was diagnosed with stage four colon cancer, which was “likely to be a terminal

diagnosis,” and which made recidivism “unlikely”); Winkler, 2020 WL 1666652, at *2-3

(finding that defendant’s “age, cancer diagnosis and deteriorating physical condition make it

unlikely that Defendant will reoffend” where defendant was 59 years old, had stage four thyroid

cancer, and had life expectancy of less than a year).

               Finally, the twenty-three years Ramirez has served in prison represents a

substantial punishment. Given his terminal diagnosis and deteriorating medical condition,

further imprisonment is not necessary to serve the goals of deterrence and promoting respect for

the law. See United States v. Tidwell, 476 F. Supp. 3d 66, 68, 77 (E.D. Pa. 2020) (granting

compassionate release where 62-year-defendant had stage four prostate cancer, life expectancy

of less than twelve months, and had served twenty-five years of life sentence; finding that

twenty-five years’ imprisonment was “a very substantial punishment” and “a period of time that

promotes respect for the law and provides just punishment”); Kelley, 464 F. Supp. 3d at 1135,

1137 (granting compassionate release where defendant served approximately half of 120-month

sentence, was diagnosed with late-stage prostate cancer, and had two-year life expectancy);

Winkler, 2020 WL 1666652, at *2-3 (granting compassionate release where defendant served



                                                 17
    Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 18 of 19




five years of 96-month sentence, was diagnosed with stage four thyroid cancer, and had life

expectancy of less than twelve months; finding that “requiring Defendant to serve the sentence

originally imposed would all but ensure he would die in custody . . . [and] would be inconsistent

with promoting respect for the law and human dignity”); United States v. Karr, No. 6:17-CR-25-

REW, 2020 WL 774363, at *5–6, (E.D. Ky. Feb. 18, 2020) (granting compassionate release

where defendant had served two years of 108-month sentence, was diagnosed with stage four

lung cancer, and had life expectancy of less than twelve months; finding that there is “no

material risk of future criminality in a reduction based on a post-crime, terminal diagnosis”);

Wong Chi Fai, 2019 WL 3428504, at *3 (granting compassionate release to defendant who was

convicted of participating in murders as leader of gang, and who had served twenty-six years of

life sentence, was diagnosed with terminal thyroid cancer, and had life expectancy of twelve

months).

               In sum, the Court finds that Ramirez’s terminal pancreatic and liver cancer, and

short life expectancy, constitute “extraordinary and compelling reasons” that warrant his release,

and that these circumstances are not outweighed by the Section 3553(a) factors. Accordingly,

Ramirez’s motion will be granted.

               The terms and conditions of Ramirez’s supervised release are amended as

follows:

       1. the first twenty-four months of Ramirez’s supervised release term will be served on
          home confinement, enforced by electronic monitoring, at a location approved by the
          U.S. Probation Office;

       2. Ramirez is to self-quarantine at the location approved by the U.S. Probation Office
          for the first fourteen days of his supervised release;

       3. during the period of his home confinement, Ramirez will remain at his approved
          location except to seek necessary medical care or to meet with his attorney, in each
          instance with prior notice and approval by the U.S. Probation Office; and

                                                18
    Case 1:98-cr-00438-PGG-SDA Document 459 Filed 09/13/21 Page 19 of 19




       4. in the event that the U.S. Probation Office is not able to implement electronic
          monitoring immediately upon Ramirez’s release, in the interim Ramirez will be in
          daily contact with his U.S. Probation Officer, whether by videoconference or by
          telephone.
                                        CONCLUSION

               For the reasons stated above, Defendant Ramirez’s motion for compassionate

release (Dkt. No. 451) is granted.

Dated: New York, New York
September 13, 2021




                                              19
